Citation Nr: 9909449	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

The propriety of reduction of compensation due to 
incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from February 1970 to August 
1971. 

Service connection is in effect for bronchial asthma, for 
which a 10 percent rating has been assigned since separation 
from service.  

This appeal to the Board of Veterans' Appeals (the Board) was 
brought from rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco.  Service 
connection has been denied in the past for post-traumatic 
stress disorder (PTSD), including in a decision by the Board 
in 1984.

During the time when the claim was previously pending before 
the Board, correspondence was received directly at the Board 
from the veteran in which he asked to present testimony at a 
hearing held via closed circuit television.

The Board remanded the case so that as reasonably feasible 
including within the constraints of the penal system, the RO 
could take appropriate action under pertinent current 
guidelines to schedule the veteran for a hearing at the RO 
before a Member of the Board via video conferencing.  

A VA Form 119 and other documentation is of record showing 
that discussions took place between the VARO and the Texas 
Department of Corrections at Huntsville with regard to the 
practical requirements and details of having such a hearing 
at the unit wherein the veteran is incarcerated.  

Thereafter, correspondence dated August 11, 1998 was sent to 
the veteran which acknowledged his request for a hearing by 
Videoconference hearing and informed him that such a hearing 
"will be accomplished by Videoconference techniques, subject 
to availability of Videoconference equipment and 
compatibility of Texas Bureau of Prisons equipment to the 
Board of Veterans Appeals system".

The letter stated further that  

(I)f you agree to a Videoconference 
hearing you must sign the enclosed waiver 
form and return it in the envelope 
provided within 30 days.  If you no 
longer desire a hearing, you should so 
indicate on the form."

The veteran responded that he did not intend to waive 
anything and did not intend to sign the enclosed waiver.

Another letter to the veteran was sent by the RO dated 
November 3, 1998, in which he was told again that a hearing 
could be held subject to Texas penal facilities and Board 
equipment compatibility, but that 

(I)f you agree to a Videoconference 
hearing you must sign the enclosed waiver 
form and return it in the envelope 
provided within 30 days.  If you no 
longer desire a hearing, you should so 
indicate on the form. 

In pertinent part as shown below, the form provided two 
options entitled "1.  Videoconference Hearing", and the other 
"2. Withdrawal/Waiver of Hearing", only one of which he was 
to check and return to the VARO.  

The first option was with regard to having such a hearing and 
stated that:

I waive my right to an in-person hearing 
and desire a Videoconference before a 
Member of the Board of Veterans' Appeals 
who is in Washington, D.C.

? By agreeing to this hearing, I am 
telling you I understand that --

? this hearing will be conducted using 
"video conferencing" techniques;

? I am giving up my right under the 
Board's regulations to be notified 
of the hearing at least 30 days 
prior to the hearing.

The veteran has since repeatedly corresponded with the VARO 
and the Board indicating that it is his intent to waive 
nothing, and discussing the issues which he perceives to be 
on appeal.

As also noted in the Board action taken in January 1998, the 
claims folder reflected that in other contexts in the past, 
an issue with regard to entitlement to waiver of overpayment 
had been before the RO and the Board including with regard to 
the veteran's incarceration.  The Board noted that although 
the current issue, as certified, was correct as shown on the 
front cover of that decision, there appeared to be a 
concomitant argument raised by the veteran with regard to 
entitlement to waiver of overpayment specifically in 
association with claims of apportionment for his mother, his 
status as a parolee, etc.  

Since then, further action has been taken thereon by the 
VARO.  In a VA Form 9, filed in November 1998 the veteran 
indicated his continued disagreement with the action taken by 
the RO in that regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court), for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court).  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The pertinent law and regulations contained within 38 
U.S.C.A. § 7107 (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 20.700 (1998) state that:

(b)  The Board shall decide any appeal 
only after affording the appellant an 
opportunity for a hearing.

It further states in pertinent part that 

(d)(1) An appellant may request that a 
hearing before the Board be held at its 
principal location or at a facility of 
the Department's located within the area 
served by a regional office of the 
Department.
.  .  .
(e)(2) When such facilities and equipment 
are available, the Chairman [of the 
Board] may afford the appellant an 
opportunity to participate in a hearing 
before the Board through the use of such 
facilities and equipment in lieu of a 
hearing held by personally appearing 
before a Board member or panel as 
provided in subsection (d).  Any such 
hearing shall be conducted in the same 
manner as, and shall be considered the 
equivalent of, a personal hearing.  If 
the appellant declines to participate in 
a hearing through the use of such 
facilities and equipment, the opportunity 
of the appellant to a hearing as provided 
in such subsection (d) shall not be 
affected.   [emphasis added]

Certain additional regulations are in place with regard to 
rescheduling of hearings, actions to be taken in the event 
that a veteran does not appear for a scheduled hearing 
without good cause, and other such circumstances.  


Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:

The RO should take appropriate action 
under pertinent current guidelines 
[including 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.700], to schedule the 
veteran, for a hearing at the RO before a 
Member of the Board via video 
conferencing.  

A copy of the notice to the appellant, 
absent waiver provisions or 
contingencies, of the scheduling of the 
hearing should be placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action until he is notified.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court .  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -
